Exhibit 10.2

 

Schedule Prepared in Accordance with Instruction 2 to Item 601 of Regulation S-K

 

The 2012 Subordinated Secured Convertible Pay-In-Kind Notes due October 22, 2017
dated October 22, 2012 are substantially identical in all material respects
except as to the noteholder and the principal amount.

 

Holder

 

Principal Amount

 

Richard Kiphart

 

$

2,500,000

 

John Thomas Hurvis Revocable Trust

 

$

2,500,000

 

Christopher Capps

 

$

50,000

 

Nettlestone Enterprises Limited

 

$

1,000,000

 

 

FORM OF 2012 SUBORDINATED SECURED CONVERTIBLE PAY-IN-KIND NOTE

 

DUE OCTOBER 22, 2017

 

NEITHER THIS CONVERTIBLE NOTE NOR THE SECURITIES INTO WHICH THIS CONVERTIBLE
NOTE IS CONVERTIBLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THIS CONVERTIBLE NOTE AND THE
SECURITIES INTO WHICH IT IS CONVERTIBLE MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF
COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT.

 

LIME ENERGY CO.

 

Issuance Date: October 22, 2012

 

Original Principal Amount: U.S. $

 

FOR VALUE RECEIVED, Lime Energy Co., a Delaware corporation (the “Company”),
hereby promises to pay to [                        ] or its registered assigns
(“Holder”) the amount set out above as the Original Principal Amount (as reduced
pursuant to the terms hereof pursuant to conversion or otherwise, the
“Principal”) when due, whether upon the Maturity Date (as defined below),
acceleration, redemption or otherwise (in each case in accordance with the terms
hereof) and to pay interest (“Interest”) on any outstanding Principal at the
Interest Rate as required by Section 2 hereof.  This 2012 Subordinated Secured
Convertible Pay-In-Kind Note (including all 2012 Subordinated Secured
Convertible Pay-In-Kind Notes issued in exchange, transfer or replacement
hereof, this “Note”) is one of an issue of Notes issued pursuant to the
Securities Purchase Agreement (as defined below) on the Closing Date
(collectively, the “Notes” and such other Notes, the “Other Notes”).  Certain
capitalized terms used herein are defined in Section 25.  Capitalized terms used
but not defined herein shall have the meanings set forth in the Securities
Purchase Agreement.

 

1.             PAYMENTS OF PRINCIPAL.  On the Maturity Date, the Company shall
pay to the Holder an amount in cash representing all outstanding Principal and
accrued and unpaid Interest, if any.  The “Maturity Date” shall be October 22,
2017, as may be extended at the option of the Holder (i) in the event that, and
for so long as, a Trigger Event (as defined in Section 4(a)) shall have occurred
and be continuing on the Maturity Date (as may be extended pursuant to this
Section 1) or any event that shall have occurred and be continuing that with the
passage of time and the failure to cure would result in a Trigger Event, and
(ii) through the date that is ten (10) Business Days after the consummation of a
Change of Control in the event that a Change of Control is publicly announced. 
Other than as specifically permitted by the Note, the Company may not prepay any
portion of the outstanding Principal or accrued and unpaid Interest.

 

2.             INTEREST; INTEREST RATE.  During the term of this Note, Interest
shall accrue on outstanding Principal at an interest rate equal to twelve and
one-half percent (12.5%) per annum (the “Interest Rate”) commencing on the
Issuance Date.  Interest shall be calculated on the basis of a 365-day year and
the actual number of days elapsed, to the extent permitted by applicable law. 
Any Interest that shall accrue hereunder shall be payable semi-annually in
arrears on each June 30 and December 31 (each an “Interest Payment Due Date”),
beginning on the first such date after the Issuance Date hereof, in

 

--------------------------------------------------------------------------------


 

cash or additional Notes in denominations (rounded if necessary to the nearest
dollar, and on the other terms herein except for the principal amount and
issuance date) of One Dollar ($1.00) and integral multiples thereof, in an
aggregate principal amount equal to the amount of interest that would be payable
on this Note, if such interest were paid in cash, at the option of the Company. 
On each Interest Payment Due Date that the Company elects to pay in an
additional Note instead of cash payment, the Company shall issue and deliver
such additional Note to the Holder (and all other holders of Notes who must be
similarly and proportionally paid Interest in cash or issued additional Notes)
entitled to such payment of Interest or, upon notice to the Holder, in lieu of
delivering physical additional Notes, the Company shall make a record on its
books of the additional Notes so issued without delivering physical Notes to the
Holder.  Interest hereunder will be paid to the Holder or its assignee in whose
name this Note is registered on the records of the Company regarding
registration and transfers of Notes.

 

3.             CONVERSION OF NOTES.  This Note shall be convertible by the
Holder into shares of the Company’s Common Stock on the terms and conditions set
forth in this Section 3.

 

(a)           Conversion Right.  Subject to the provisions of Section 3(e), at
any time or times on or after the Issuance Date, the Holder shall be entitled to
convert, at the Holder’s sole option, any portion of the outstanding and unpaid
Conversion Amount (as defined below) into fully paid and nonassessable shares of
Common Stock, at the Conversion Rate (as defined below).  The Company shall not
issue any fraction of a share of Common Stock upon any conversion.  If the
issuance would result in the issuance of a fraction of a share of Common Stock,
the Company shall round such fraction of a share of Common Stock up to the
nearest whole share.  The Company shall pay any and all transfer, stamp and
similar taxes that may be payable with respect to the issuance and delivery of
Common Stock upon conversion of any Conversion Amount; provided that the Company
shall not be required to pay any tax that may be payable in respect of any
issuance of Common Stock to any Person other than the converting Holder or with
respect to any income tax due by the Holder with respect to such Common Stock.

 

(b)           Forced Conversion.  The Company shall have the right to call all,
but not less than all, of the Notes for conversion of all or a portion of the
Principal and accrued and unpaid Interest at the Conversion Price (as defined
below) if the Weighted Average Price for the Company’s Common Stock (i) during
the period commencing on the Issuance Date and terminating on the first
anniversary of the Issuance Date, is at least two hundred percent (200%) of the
Conversion Price for at least 20 Trading Days during a 30 Trading Day period
ending within 5 Trading Days prior to the Company sending a notice (the “Forced
Conversion Notice”) of forced conversion and the date of such forced conversion
(the “Forced Conversion Notice Date”) to the holders of the Notes (the
“Measurement Period”), or (ii) during the period commencing on the day following
the first anniversary of the Issuance Date and terminating on the Maturity Date,
is at least one hundred seventy-five percent (175%) of the Conversion Price for
at least 20 Trading Days during a 30-Trading Day Period ending within 5 Trading
Days prior to the Company sending a Forced Conversion Notice of forced
conversion and the Forced Conversion Notice Date to the holders of the Notes
(also, the “Measurement Period”).  The date the Note shall be converted pursuant
to this provision shall be within thirty (30) days after the Forced Conversion
Notice Date specified in the Forced Conversion Notice sent to the holders of the
Notes.

 

(c)           Conversion Rate.  The number of shares of Common Stock issuable
upon conversion of any Conversion Amount shall be determined by dividing (x)
such Conversion Amount by (y) the then applicable Conversion Price (the
“Conversion Rate”).

 

(i)            “Conversion Amount” means the sum of (A) the portion of the
Principal to be converted, with respect to which this determination is being
made, and (B) accrued and unpaid Interest with respect to such Principal, if
any.

 

--------------------------------------------------------------------------------


 

(ii)           “Conversion Price” means, as of any Conversion Date (as defined
below) or other date of determination, an amount equal to $0.7325, subject to
adjustment as provided herein.(1)

 

(d)           Mechanics of Conversion.

 

(i)            Optional Conversion.  To convert any Conversion Amount into
shares of Common Stock on any date (a “Conversion Date”), the Holder shall (A)
transmit by facsimile (or otherwise deliver), for receipt on or prior to 11:59
p.m., New York Time, on such date, a copy of an executed notice of conversion in
the form attached hereto as Exhibit I (the “Conversion Notice”) to the Company
and (B) surrender this Note to a reputable common carrier for delivery to the
Company as soon as practicable on or following such date (or an indemnification
undertaking with respect to this Note in the case of its loss, theft or
destruction).  On or before the second (2nd) Trading Day following the date of
receipt of a Conversion Notice, the Company shall transmit by facsimile a
confirmation of receipt of such Conversion Notice to the Holder and the
Company’s transfer agent (the “Transfer Agent”).  If this Note is physically
surrendered for conversion and the outstanding Principal of this Note is greater
than the Principal portion of the Conversion Amount being converted, then the
Company shall as soon as practicable and in no event later than three (3)
Business Days after receipt of this Note and at its own expense, issue and
deliver to the holder a new Note (in accordance with Section 15(d)) representing
the outstanding Principal not converted.  The Person or Persons entitled to
receive the shares of Common Stock issuable upon a conversion of this Note shall
be treated for all purposes as the record holder or holders of such shares of
Common Stock on the Conversion Date.  In the event of a partial conversion of
this Note pursuant hereto, the principal amount converted shall be deducted from
the outstanding Principal for purposes of calculating interest payments due on
the Note pursuant to Section 2.

 

(ii)           Delivery of Certificates. On or before the third (3rd) Trading
Day following the date of receipt of a Conversion Notice (the “Share Delivery
Date”) or request for removal of restrictive legends on the shares of Common
Stock issuable in connection therewith, the Company shall (x) provided that the
Transfer Agent is participating in the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer Program, credit such aggregate number of shares of
Common Stock to which the Holder shall be entitled to the Holder’s or its
designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission system or (x) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and deliver to the address as
specified in the Conversion Notice, a certificate, registered in the name of the
Holder or its designee, for the number of shares of Common Stock to which the
Holder shall be entitled.

 

(iii)          Registration; Book-Entry.  The Company shall maintain a register
(the “Register”) for the recordation of the names and addresses of the holders
of each Note and the principal amount of the Notes held by such holders (the
“Registered Notes”).  The entries in the Register shall be conclusive and
binding for all purposes absent manifest error.  The Company and the holders of
the Notes shall treat each Person whose name is recorded in the Register as the
owner of a Note for all purposes, including, without limitation, the right to
receive payments of Principal and accrued and unpaid Interest hereunder,
notwithstanding notice to the contrary.  A Registered Note may be assigned or
sold in whole or in part only by registration of such assignment or sale on the
Register.  Upon its receipt of a satisfactory request to assign or sell all or
part of any Registered Note by a Holder and the physical surrender of this Note
to the Company, the Company shall record the information contained therein in
the Register and issue one or more new Registered Notes in the same aggregate
principal amount as the principal amount of the surrendered Registered Note to
the designated assignee or transferee pursuant to Section 15.

 

--------------------------------------------------------------------------------

(1)  The per-share Conversion Price will be equal to the sum of (a) the
consolidated closing bid price per share of Company Common Stock immediately
preceding the entering into of this Agreement and (b) $0.0625.

 

--------------------------------------------------------------------------------


 

(iv)          Pro Rata Conversion; Disputes.  In the event that the Company
receives a Conversion Notice from more than one holder of Notes for the same
Conversion Date and the Company can convert some, but not all, of such portions
of the Notes submitted for conversion, the Company shall convert from each
holder of Notes electing to have Notes converted on such date a pro rata amount
of such holder’s portion of its Notes submitted for conversion based on the
principal amount of Notes submitted for conversion on such date by such holder
relative to the aggregate principal amount of all Notes submitted for conversion
on such date.  In the event of a dispute as to the number of shares of Common
Stock issuable to the Holder in connection with a conversion of this Note, the
Company shall issue to the Holder the number of shares of Common Stock not in
dispute and resolve such dispute in accordance with Section 20.

 

(e)           Limitations on Conversions.  The Company shall not be obligated to
issue any shares of Common Stock upon conversion of this Note, and no Purchaser
shall be entitled to receive any shares of Common Stock if the issuance of such
shares of Common Stock would exceed that number of shares of Common Stock which
the Company may issue upon conversion of the Notes and exercise of the Warrants
or otherwise without breaching the Company’s obligations under the rules or
regulations of the Principal Market (the “Exchange Cap”), except that such
limitation shall not apply in the event that the Company (i) obtains the
approval of its stockholders as required by the applicable rules of the
Principal Market for issuances of shares of Common Stock in excess of such
amount or (ii) obtains a written opinion from outside counsel to the Company
that such approval is not required, which opinion shall be reasonably
satisfactory to the Required Holders.  Until such approval or written opinion is
obtained, no Purchaser shall be issued in the aggregate, upon conversion of any
Notes or exercise of any Warrants, shares of Common Stock in an amount greater
than the product of the Exchange Cap multiplied by a fraction, the numerator of
which is the total number of shares of Common Stock underlying the Notes and
Warrants issued to such Purchaser pursuant to the Securities Purchase Agreement
on the Issuance Date and the denominator of which is the aggregate number of
shares of Common Stock underlying all the outstanding Notes and Warrants (with
respect to each Purchaser, the “Exchange Cap Allocation”).  In the event that
any Purchaser shall sell or otherwise transfer any of such Purchaser’s Notes or
Warrants, the transferee shall be allocated a pro rata portion of such
Purchaser’s Exchange Cap Allocation, and the restrictions of the prior sentence
shall apply to such transferee with respect to the portion of the Exchange Cap
Allocation allocated to such transferee.  In the event that any holder of Notes
or Warrants shall convert all of such holder’s Notes and exercise all of such
holder’s Warrants for a number of shares of Common Stock which, in the
aggregate, is less than such holder’s Exchange Cap Allocation, then the
difference between such holder’s Exchange Cap Allocation and the number of
shares of Common Stock actually issued to such holder shall be allocated to the
respective Exchange Cap Allocations of the remaining holders of the Notes on a
pro rata basis in proportion to the total number of shares of Common Stock
underlying the Notes then held by each such holder.

 

4.             RIGHTS UPON TRIGGER EVENT.

 

(a)           Trigger Event.  Each of the following events shall constitute a
“Trigger Event”:

 

(i)            at any time following the sixtieth (60th) day that the Company
fails to have a sufficient number of authorized shares of Common Stock available
to satisfy its obligations for issuance upon a conversion of the full Conversion
Amount of this Note (without regard to any limitations on conversion);

 

(ii)           the Company’s failure to pay to the Holder any amount of
Principal (including, without limitation, any redemption payments), Interest or
other amounts when and as due under this Note, except, in the case of a failure
to pay any Interest when and as due, in which case only if such failure
continues for a period of at least fifteen (15) Business Days;

 

--------------------------------------------------------------------------------


 

(iii)          the Company, pursuant to or within the meaning of Title 11, U.S.
Code, or any similar federal or state law for the relief of debtors
(collectively, “Bankruptcy Law”), (A) commences a voluntary case, (B) consents
to the entry of an order for relief against it in an involuntary case, (C)
consents to the appointment of a receiver, trustee, assignee, liquidator or
similar official (a “Custodian”), (D) makes a general assignment for the benefit
of its creditors or (E) admits in writing that it is generally unable to pay its
debts as they become due;

 

(iv)          a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that (A) is for relief against the Company in an involuntary
case, (B) appoints a Custodian of the Company or (C) orders the liquidation of
the Company;

 

(v)           the Company breaches any representation, warranty, covenant or
other term or condition of any Transaction Document, and such breach
constitutes, individually or in the aggregate, a Material Adverse Effect;
provided, however, that in the case of a breach of a covenant which is curable,
only if such breach continues for a period of at least twenty (20) consecutive
Business Days;

 

(b)           Redemption Right.  Upon the occurrence of a Trigger Event with
respect to this Note or any Other Note, the Company shall within three (3)
Business Days deliver written notice thereof via facsimile or e-mail and
overnight courier (a “Trigger Event Notice”) to the Holder.  At any time after
the earlier of the Holder’s receipt of a Trigger Event Notice and the Holder
becoming aware of a Trigger Event, the Holder, at its option, may require the
Company to redeem all or any portion of this Note by delivering written notice
thereof (the “Trigger Event Redemption Notice”) to the Company, which Trigger
Event Redemption Notice shall indicate the portion of this Note the Holder is
electing to have redeemed.  Each portion of this Note subject to redemption by
the Company pursuant to this Section 4(b) shall be redeemed by the Company at an
amount equal to any accrued and unpaid and Interest, plus the Conversion Amount
to be redeemed multiplied by the Redemption Premium (the “Trigger Event
Redemption Price”).  Redemptions required by this Section 4(b) shall be made in
accordance with the provisions of Section 9.  To the extent redemptions required
by this Section 4(b) are deemed or determined by a court of competent
jurisdiction to be prepayments of the Note by the Company, such redemptions
shall be deemed to be voluntary prepayments.  The parties hereto agree that in
the event of the Company’s redemption of any portion of the Note under this
Section 4(b), the Holder’s damages would be uncertain and difficult to estimate
because of the parties’ inability to predict future interest rates and the
uncertainty of the availability of a suitable substitute investment opportunity
for the Holder.  Accordingly, any Triggering Event Redemption Price due under
this Section 4(b) is intended by the parties to be, and shall be deemed, a
reasonable estimate of the Holder’s actual loss of its investment opportunity
and not as a penalty.

 

5.             RIGHTS UPON CHANGE OF CONTROL.  If at the time known to the
Company, no sooner than fifteen (15) days nor later than ten (10) days prior to
the consummation of a Change of Control, but in any event not prior to the
public announcement of such Change of Control, the Company shall deliver written
notice thereof via facsimile and overnight courier to the Holder (a “Change of
Control Notice”).  At any time during the period beginning on the date of the
Holder’s receipt of a Change of Control Notice and ending twenty (20) Trading
Days after the consummation of such Change of Control, the Holder, at its
option,  may require the Company to redeem all or any portion of this Note after
receipt by the Company of such notice and promptly after (or upon, in the case
of such notice delivered prior to the Change of Control) consummation of the
Change of Control by delivering written notice thereof (“Change of Control
Redemption Notice”) to the Company, which Change of Control Redemption Notice
shall indicate the Conversion Amount the Holder is electing to have redeemed. 
The portion of this Note subject to redemption pursuant to this Section 5 shall
be redeemed by the Company in cash for an amount equal to any accrued and unpaid
Interest, plus the product of the Conversion Amount to be redeemed multiplied by
the Change of Control Premium (the “Change of Control Redemption Price”). 
Redemptions required by this Section 5 shall be made in accordance with the

 

--------------------------------------------------------------------------------


 

provisions of Section 9 and shall have priority to payments to stockholders in
connection with a Change of Control.  To the extent redemptions required by this
Section 5(B) are deemed or determined by a court of competent jurisdiction to be
prepayments of the Note by the Company, such redemptions shall be deemed to be
voluntary prepayments.  Notwithstanding anything to the contrary in this Section
5, until the Change of Control Redemption Price is paid in full, the Conversion
Amount submitted for redemption under this Section 5(B) may be converted, in
whole or in part, by the Holder into Common Stock pursuant to Section 3.

 

6.             RIGHTS UPON OTHER CORPORATE EVENTS.

 

In addition to and not in substitution for any other rights hereunder, prior to
the consummation of any Fundamental Transaction pursuant to which holders of
shares of Common Stock are entitled to receive securities or other assets with
respect to or in exchange for shares of Common Stock (a “Corporate Event”), the
Company shall make appropriate provision to insure that the Holder will
thereafter have the right to receive upon a conversion of this Note, (i) in
addition to the shares of Common Stock receivable upon such conversion, if
applicable, such securities or other assets to which the Holder would have been
entitled with respect to such shares of Common Stock had such shares of Common
Stock been held by the Holder upon the consummation of such Corporate Event
(without taking into account any limitations or restrictions on the
convertibility of this Note) or (ii) in lieu of the shares of Common Stock
otherwise receivable upon such conversion, such securities or other assets
received by the holders of shares of Common Stock in connection with the
consummation of such Corporate Event in such amounts as the Holder would have
been entitled to receive had this Note initially been issued with conversion
rights for the form of such consideration (as opposed to shares of Common Stock)
at a conversion rate for such consideration commensurate with the Conversion
Rate.  The provisions of this Section shall apply similarly and equally to
successive Corporate Events and shall be applied without regard to any
limitations on the conversion or redemption of this Note.

 

7.             ADJUSTMENT OF CONVERSION PRICE UPON SUBDIVISION OR COMBINATION OF
COMMON STOCK.  If the Company at any time on or after the Issuance Date
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
one or more classes of its outstanding shares of Common Stock into a greater
number of shares, the Conversion Price in effect immediately prior to such
subdivision will be proportionately reduced.  If the Company at any time on or
after the Issuance Date combines (by combination, reverse stock split or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, the Conversion Price in effect immediately prior to
such combination will be proportionately increased.

 

8.             RESERVATION OF AUTHORIZED SHARES.

 

(a)           Reservation.  So long as any of the Notes are outstanding, the
Company shall take all action necessary to reserve and keep available out of its
authorized and unissued Common Stock, solely for the purpose of effecting the
conversion of the Notes, the number of shares of Common Stock as shall from time
to time be necessary to effect the conversion of all of the Notes then
outstanding; provided that at no time shall the number of shares of Common Stock
so reserved be less than the number of shares required to be reserved by the
previous sentence (without regard to any limitations on conversions) (the
“Required Reserve Amount”).  The number of shares of Common Stock reserved for
conversions of the Notes and each increase in the number of shares so reserved
shall be allocated pro rata among the holders of the Notes based on the
principal amount of the Notes held by each holder at the Closing (as defined in
the Securities Purchase Agreement) or increase in the number of reserved shares,
as the case may be (the “Authorized Share Allocation”).  In the event that a
holder shall sell or otherwise transfer any of such holder’s Notes, each
transferee shall be allocated a pro rata portion of such holder’s Authorized
Share Allocation.  Any shares of Common Stock reserved and allocated to any

 

--------------------------------------------------------------------------------


 

Person which ceases to hold any Notes shall be allocated to the remaining
holders of Notes, pro rata based on the principal amount of the Notes then held
by such holders.

 

(b)           Insufficient Authorized Shares.  If at any time while any of the
Notes remain outstanding the Company does not have a sufficient number of
authorized and unreserved shares of Common Stock to satisfy its obligation to
reserve for issuance upon conversion of the Notes at least a number of shares of
Common Stock equal to the Required Reserve Amount (an “Authorized Share
Failure”), then the Company shall immediately take all action necessary to
increase the Company’s authorized shares of Common Stock to an amount sufficient
to allow the Company to reserve the Required Reserve Amount for the Notes then
outstanding.  Without limiting the generality of the foregoing sentence, as soon
as practicable after the date of the occurrence of an Authorized Share Failure,
but in no event later than ninety (90) days after the occurrence of such
Authorized Share Failure, the Company shall hold a meeting of its stockholders
for the approval of an increase in the number of authorized shares of Common
Stock.  In connection with such meeting, the Company shall provide each
stockholder with a proxy statement and shall use its best efforts to solicit its
stockholders’ approval of such increase in authorized shares of Common Stock and
to cause its board of directors to recommend to the stockholders that they
approve such proposal.

 

9.             HOLDER’S REDEMPTIONS.

 

(a)           The Company shall deliver the applicable Trigger Event Redemption
Price to the Holder within five (5) Business Days after the Company’s receipt of
the Holder’s Trigger Event Redemption Notice.  If the Holder has submitted a
Change of Control Redemption Notice in accordance with Section 5(b), the Company
shall deliver the applicable Change of Control Redemption Price to the Holder
within five (5) Business Days after the consummation of such Change of Control
if such notice is received prior to the consummation of such Change of Control
and within five (5) Business Days after the Company’s receipt of such notice
otherwise.  In the event of a redemption of less than all of the Conversion
Amount of this Note, the Company shall promptly cause to be issued and delivered
to the Holder a new Note (in accordance with Section 15(d)) representing the
outstanding Principal which has not been redeemed.  In the event that the
Company does not pay the applicable Redemption Price to the Holder within the
time period required, at any time thereafter and until the Company pays such
unpaid Redemption Price in full, the Holder shall have the option, in lieu of
redemption, to require the Company to promptly return to the Holder all or any
portion of this Note representing the Conversion Amount that was submitted for
redemption and for which the applicable Redemption Price has not been paid. 
Upon the Company’s receipt of such notice, (x) the Redemption Notice shall be
null and void with respect to such Conversion Amount, (y) the Company shall
immediately return this Note, or issue a new Note (in accordance with Section
15(d)) to the Holder representing such Conversion Amount and (z) the Conversion
Price of this Note or such new Notes shall be adjusted to the lesser of (A) the
Conversion Price as in effect on the date on which the Redemption Notice is
voided and (B) the lowest Closing Bid Price of the Common Stock during the
period beginning on and including the date on which the Redemption Notice is
delivered to the Company and ending on and including the date on which the
Redemption Notice is voided.

 

(b)           Redemption by Other Holders.  Upon the Company’s receipt of notice
from any of the holders of the Other Notes for redemption or repayment as a
result of an event or occurrence substantially similar to the events or
occurrences described in Section 4(b) or Section 5(b) (each, an “Other
Redemption Notice”), the Company shall immediately, but no later than three (3)
Business Days of its receipt thereof, forward to the Holder by facsimile a copy
of such notice.  If the Company receives a Redemption Notice and one or more
Other Redemption Notices, during the seven (7) Business Day period beginning on
and including the date which is three (3) Business Days prior to the Company’s
receipt of the Holder’s Redemption Notice and ending on and including the date
which is three (3) Business Days after the Company’s receipt of the Holder’s
Redemption Notice and the Company is

 

--------------------------------------------------------------------------------


 

unable to redeem all Principal, Interest and other amounts designated in such
Redemption Notice and such Other Redemption Notices received during such seven
(7) Business Day period, then the Company shall redeem a pro rata amount from
each holder of the Notes (including the Holder) based on the principal amount of
the Notes submitted for redemption pursuant to such Redemption Notice and such
Other Redemption Notices received by the Company during such seven (7) Business
Day period.

 

10.          VOTING RIGHTS.  The Holder shall have no voting rights as the
holder of this Note, except as required by Delaware law and as expressly
provided in this Note.

 

11.          COVENANTS.

 

(a)           Rank and Subordination.  All payments due under this Note (i)
shall rank pari passu with all of the Notes, (ii) shall rank senior to all other
unsecured indebtedness of the Company incurred on or after the date of this
Note, and (iii) shall rank junior in right of payment and otherwise subordinate
to all Senior Debt and all rights in respect of the Senior Debt loan documents. 
The Holder promptly shall execute and deliver all documents reasonably required
by the holders of Senior Debt to evidence such subordination.  The term “Senior
Debt” means the following: (i) any and all commercial loans or other credit
facilities that are or will be secured by all or substantially all of the assets
of the Company and that shall have been approved by the Company’s Board of
Directors as senior in rank to the Notes and the Other Notes, and (ii) any and
all obligations to the issuers of surety bonds and performance bonds for which
the Company or any of its Subsidiaries is the principal obligor.

 

(b)           Restricted Payments.  The Company shall not, and the Company shall
not permit any of its Subsidiaries to, directly or indirectly, redeem, defease,
repurchase, repay or make any payments in respect of, by the payment of cash or
cash equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
unsecured commercial loans or other credit facilities (other than Senior Debt), 
whether by way of payment in respect of principal of (or premium, if any) or
interest, if at the time such payment is due or is otherwise made or after
giving effect to such payment, an event constituting, or that with the passage
of time and without being cured would constitute, a Trigger Event has occurred
and is continuing.

 

(c)           Restriction on Redemption and Cash Dividends.  Until all of the
Notes have been converted, redeemed or otherwise satisfied in accordance with
their terms, the Company shall not, directly or indirectly, redeem, repurchase
or declare or pay any cash dividend or distribution on its capital stock without
the prior express written consent of the Required Holders.

 

12.          PARTICIPATION.  The Holder, as the holder of this Note, shall be
entitled to receive such dividends paid and distributions made generally to all
the holders of Common Stock to the same extent as if the Holder had so converted
this Note into Common Stock (without regard to any limitations on conversion
herein or elsewhere) and had held such shares of Common Stock on the record date
for such dividends and distributions.  Payments under the preceding sentence
shall be made concurrently with the dividend or distribution to the holders of
Common Stock.  Notwithstanding any provision of this Section 12 to the contrary,
in the event that the Forced Conversion Notice shall have been given to the
Holder in accordance with Section 3(b), then this Section 12 shall not apply,
because this Note shall be deemed to have been converted into shares of Common
Stock pursuant to Section 3(b).

 

13.          VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES.  In addition to the
written consent of the Company, the affirmative vote of the Required Holders at
a meeting duly called for such purpose or the written consent without a meeting
of the Required Holders shall be required for any change or amendment to this
Note or the Other Notes.  No consideration shall be offered or paid to any
holder of Notes to amend or consent to a waiver or modification of the Notes,
unless the same consideration also is offered to all of the holders of Notes.

 

--------------------------------------------------------------------------------


 

14.          TRANSFER.  This Note may be offered, sold, assigned or transferred
by the Holder without the consent of the Company, subject to the restrictive
legends on this Note and the provisions of Section [2(f)] of the Securities
Purchase Agreement.

 

15.          REISSUANCE OF THIS NOTE.

 

(a)           Transfer.  If this Note is to be transferred, the Holder shall
surrender this Note to the Company, whereupon the Company will forthwith issue
and deliver upon the order of the Holder a new Note (in accordance with Section
15(d)), registered as the Holder may request, representing the outstanding
Principal being transferred by the Holder and, if less than the entire
outstanding Principal is being transferred, a new Note (in accordance with
Section 15(d)) to the Holder representing the outstanding Principal not being
transferred.  The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of Section 3(d)(iii)
following conversion or redemption of any portion of this Note, the outstanding
Principal represented by this Note may be less than the Principal stated on the
face of this Note.

 

(b)           Lost, Stolen or Mutilated Note.  Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Note,
the Company shall execute and deliver to the Holder a new Note (in accordance
with Section 15(d)) representing the outstanding Principal.

 

(c)           Note Exchangeable for Different Denominations.  This Note is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Note or Notes (in accordance with Section 15(d))
representing in the aggregate the outstanding Principal of this Note, and each
such new Note will represent such portion of such outstanding Principal as is
designated by the Holder at the time of such surrender.

 

(d)           Issuance of New Notes.  Whenever the Company is required to issue
a new Note pursuant to the terms of this Note, such new Note (i) shall be of
like tenor with this Note, (ii) shall represent, as indicated on the face of
such new Note, the Principal remaining outstanding (or in the case of a new Note
being issued pursuant to Section 15(a) or Section 15(c), the Principal
designated by the Holder which, when added to the principal represented by the
other new Notes issued in connection with such issuance, does not exceed the
Principal remaining outstanding under this Note immediately prior to such
issuance of new Notes), (iii) shall have an issuance date, as indicated on the
face of such new Note, which is the same as the Issuance Date of this Note, (iv)
shall have the same rights and conditions as this Note, and (v) shall represent
accrued and unpaid Interest and Late Charges on the Principal and Interest of
this Note, if any, from the Issuance Date.

 

16.          REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF.  The remedies provided in this Note shall be cumulative and
in addition to all other remedies available under this Note and any of the other
Transaction Documents at law or in equity (including a decree of specific
performance and/or other injunctive relief) and nothing herein shall limit the
Holder’s right to pursue actual and consequential damages for any failure by the
Company to comply with the terms of this Note.  Amounts set forth or provided
for herein with respect to payments, conversion and the like (and the
computation thereof) shall be the amounts to be received by the Holder and shall
not, except as expressly provided herein, be subject to any other obligation of
the Company (or the performance thereof).  The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to the
Holder and that the remedy at law for any such breach may be inadequate.  The
Company therefore agrees that, in the event of any such breach or threatened
breach, specifically including but not limited to the Company’s failure to
adjust the Conversion Price as required

 

--------------------------------------------------------------------------------


 

hereunder, the Holder shall be entitled, upon posting a bond and demonstrating
economic loss, in addition to all other available remedies, to an injunction
restraining any breach.

 

17.          PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS.  If (a) this
Note is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect amounts due under this Note or to enforce the provisions of
this Note or (b) there occurs any bankruptcy, reorganization, receivership of
the Company or other proceedings affecting Company creditors’ rights and
involving a claim under this Note, then the Company shall pay the reasonable
costs incurred by the Holder for such collection, enforcement or action or in
connection with such bankruptcy, reorganization, receivership or other
proceeding, including, but not limited to, reasonable attorneys’ fees and
disbursements.

 

18.          CONSTRUCTION; HEADINGS.  This Note shall be deemed to be jointly
drafted by the Company and all the Purchasers and shall not be construed against
any person as the drafter hereof.  The headings of this Note are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Note.

 

19.          FAILURE OR INDULGENCE NOT WAIVER.  No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.

 

20.          DISPUTE RESOLUTION.  In the case of notice from the Holder of a
dispute as to the determination of the Closing Bid Price, the Closing Sale Price
or the Weighted Average Price or the arithmetic calculation of the Conversion
Rate or any Redemption Price, the Company shall submit to the Holder its
determinations or arithmetic calculations via facsimile or electronic mail
within five (5) Business Days of receipt of such notice from the Holder. If the
Holder and the Company are unable to agree upon such determination or
calculation within five (5) Business Days of the expiration of the foregoing
initial 5 Business Days, then the Company shall, within five (5) Business Days
thereafter submit via facsimile or electronic mail (a) the disputed
determination of the Closing Bid Price, the Closing Sale Price or the Weighted
Average Price to an independent, reputable investment bank (which is ranked in
the top 20 investment banks nationally, by revenue) selected by the Company and
approved by the Holder, or (b) the disputed arithmetic calculation of the
Conversion Rate or any Redemption Price to the Company’s independent, outside
accountant (which is ranked in the top 20 accounting firms nationally, by
revenue).  The Company, at the Company’s expense, shall cause the investment
bank, or the accountant, as the case may be, to perform the determinations or
calculations and notify the Company and the Holder of the results no later than
ten (10) Business Days from the time it receives the disputed determinations or
calculations.  Such investment bank’s, or accountant’s determination or
calculation, as the case may be, shall be binding upon all parties absent
demonstrable error.  The procedures required by this Section 20 are collectively
referred to herein as the “Dispute Resolution Procedures.”

 

21.          NOTICES AND PAYMENTS.

 

(a)           Notices.  Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
Section 9(f) of the Securities Purchase Agreement.  The Company shall provide
the Holder with prompt written notice of all actions taken pursuant to this
Note, including in reasonable detail a description of such action and the reason
therefore.  Without limiting the generality of the foregoing, the Company will
give written notice to the Holder (i) immediately upon any adjustment of the
Conversion Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least twenty (20) days prior to the
date on which the Company closes its books or takes a record (A) with respect to
any dividend or distribution upon the Common Stock, (B) with respect to any pro
rata subscription offer to holders of Common Stock

 

--------------------------------------------------------------------------------


 

or (C) for determining rights to vote with respect to any Change of Control,
dissolution or liquidation, provided in each case that such information shall be
made known to the public prior to or in conjunction with such notice being
provided to the Holder.

 

(b)           Payments.  Whenever any payment of cash is to be made by the
Company to any Person pursuant to this Note, such payment shall be made in
lawful money of the United States of America by a check drawn on the account of
the Company and sent via overnight courier service to such Person at such
address as previously provided to the Company in writing (which address, in the
case of each of the Purchasers, shall initially be as set forth on the Schedule
of Purchasers attached to the Securities Purchase Agreement); provided that the
Holder may elect to receive a payment of cash via wire transfer of immediately
available funds by providing the Company with prior written notice setting out
such request and the Holder’s wire transfer instructions.  Whenever any amount
expressed to be due by the terms of this Note is due on any day which is not a
Business Day, the same shall instead be due on the next succeeding day which is
a Business Day and, in the case of any Interest Date which is not the date on
which this Note is paid in full, the extension of the due date thereof shall not
be taken into account for purposes of determining the amount of Interest due on
such date.

 

22.          CANCELLATION.  After all Principal, accrued Interest and other
amounts at any time owed on this Note have been paid in full, this Note shall
automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.

 

23.          WAIVER OF NOTICE.  To the extent permitted by law, the Company
hereby waives demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Securities Purchase Agreement.

 

24.          GOVERNING LAW, JURISDICTION AND SEVERABILITY.  This Note shall be
construed and enforced in accordance with, and all questions concerning the
construction, validity, interpretation and performance of this Note shall be
governed by, the internal laws of the State of Delaware, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Delaware.  The Company hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the State of Illinois for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.  Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law.  In the event
that any provision of this Note is invalid or unenforceable under any applicable
statute or rule of law, then such provision shall be deemed inoperative to the
extent that it may conflict therewith and shall be deemed modified to conform
with such statute or rule of law.  Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of this Note.  Nothing contained herein shall be deemed or
operate to preclude the Holder from bringing suit or taking other legal action
against the Company in any other jurisdiction to collect on the Company’s
obligations to the Holder, to realize on any collateral or any other security
for such obligations, or to enforce a judgment or other court ruling in favor of
the Holder.

 

25.          CERTAIN DEFINITIONS.  For purposes of this Note, the following
terms shall have the following meanings:

 

(a)           “Approved Stock Plan” means any employee benefit plan which has
been or hereafter is approved by the Board of Directors of the Company, pursuant
to which the Company’s securities may be issued to any employee, officer or
director for services provided to the Company.

 

--------------------------------------------------------------------------------


 

(b)           “Bloomberg” means Bloomberg Financial Markets.

 

(c)           “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.

 

(d)           “Change of Control” means that the Company, directly or
indirectly, in one or more related transactions, (i) consolidates or merges with
or into (where the Company is not the surviving corporation) another Person or
Persons, or (ii) sells, assigns, transfers, conveys or otherwise disposes of all
or substantially all of the properties or assets of the Company to another
Person, or (iii) allows another Person to make a purchase, tender or exchange
offer that is accepted by the holders of more than the 50% of the outstanding
shares of Voting Stock (not including any shares of Voting Stock held by the
Person or Persons making or party to, or associated or affiliated with the
Persons making or party to, such purchase, tender or exchange offer), or (iv)
consummates a stock purchase agreement or other business combination (including,
without limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person whereby such other Person acquires more than
the 50% of the outstanding shares of Voting Stock (not including any shares of
Voting Stock held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
purchase agreement or other business combination), or (v) any “person” or
“group” (as these terms are used for purposes of Sections 13(d) and 14(d) of the
Exchange Act) is or shall become the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of 50% of the aggregate
ordinary voting power represented by issued and outstanding Common Stock,
provided that the term “Change of Control” excludes any transaction or related
transactions in which the Holder or any other holder of Notes participates as
“another Person” or “person” or “group” as those terms are used in this
definition.

 

(e)           “Change of Control Premium” means (i) 130% from the Issuance Date
through the second anniversary of the Issuance Date, (ii) 120% after the second
anniversary of the Issuance Date through the fourth anniversary of the Issuance
Date and (iii) 100% thereafter.

 

(f)            “Closing Bid Price” and “Closing Sale Price” means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or last trade price, respectively,
of such security prior to 4:00:00 p.m., New York Time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in the “pink sheets” by Pink
Sheets LLC (formerly the National Quotation Bureau, Inc.).  If the Closing Bid
Price or the Closing Sale Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Bid Price or the
Closing Sale Price, as the case may be, of such security on such date shall be
the fair market value as mutually determined by the Company and the Holder.  If
the Company and the Holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved pursuant to Section 20.  All
such determinations to be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during the applicable
calculation period.

 

(g)           “Closing Date” shall have the meaning set forth in the Securities
Purchase Agreement, which date is the date the Company initially issued Notes
pursuant to the terms of the Securities Purchase Agreement.

 

--------------------------------------------------------------------------------


 

(h)           “Convertible Notes” has the meaning ascribed to such term in the
Securities Purchase Agreement, and shall include all notes issued in exchange
thereof or replacement thereof.

 

(i)            “Convertible Securities” means any stock or securities (other
than Options) directly or indirectly convertible into or exercisable or
exchangeable for Common Stock.

 

(j)            “Eligible Market” means the New York Stock Exchange, LLC, the
NYSE Mkt LLC, The NASDAQ Stock Market LLC, or the OTC Bulletin Board.

 

(k)           “GAAP” means United States generally accepted accounting
principles, consistently applied.

 

(l)            “Options” means any rights, warrants or options to subscribe for
or purchase shares of Common Stock or Convertible Securities, other than those
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with the stock option or other employee
benefit plans of the Company and is Subsidiaries and which are exercisable at a
price not less than the closing price of the Company’s Common Stock as reported
on the Trading Day immediately preceding the date of grant.

 

(m)          “Person” means an individual or legal entity, including but not
limited to a corporation, a limited liability company, a partnership, a joint
venture, a trust, an unincorporated organization and a government or any
department or agency thereof.

 

(n)           “Principal Market” means The NASDAQ Stock Market LLC.

 

(o)           “Redemption Notices” means, collectively, the Trigger Event
Redemption Notices and the Change of Control Redemption Notices, each of the
foregoing, individually, a Redemption Notice.

 

(p)           “Redemption Premium” means (i) in the case of the Trigger Events
described in Section 4(a)(i), (ii) and (v), 130% during the first twenty-four
months that this Note is outstanding and 120% thereafter or (ii) in the case of
the Trigger Events described in Section 4(a)(iii) and (iv), 100%.

 

(q)           “Redemption Prices” means, collectively, the Trigger Event
Redemption Price and the Change of Control Redemption Price, each of the
foregoing, individually, a “Redemption Price”.

 

(r)            “Required Holders” means, in the event that there remains fifteen
percent (15%) or more of the original dollar amount of the Notes issued still
outstanding, holders of Notes representing at least fifty percent (50%) of the
aggregate principal amount of the Notes then outstanding; provided, however that
with respect to any change or amendment that may reduce the amount of principal
interest owned on the Notes (which reduction, if any, must be made pro rata to
all Notes) or extend the payment date of any principal in connection with the
Notes shall require the consent of at least 80% of the then-outstanding
principal amount of the Notes.

 

(s)            “SEC” means the United States Securities and Exchange Commission.

 

(t)            “Securities Purchase Agreement” means that certain Convertible
Note and Warrant Purchase Agreement dated as of October 22, 2012, by and among
the Company and the initial holders of the Notes pursuant to which the Company
issued the Convertible Notes and the Warrants.

 

(u)           “Trading Day” means any day on which the Common Stock is traded on
the Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock,

 

--------------------------------------------------------------------------------


 

then on the principal securities exchange or securities market on which the
Common Stock is then traded; provided that “Trading Day” shall not include any
day on which the Common Stock is scheduled to trade on such exchange or market
for less than 4.5 hours or any day that the Common Stock is suspended from
trading during the final hour of trading on such exchange or market (or if such
exchange or market does not designate in advance the closing time of trading on
such exchange or market, then during the hour ending at 4:00:00 p.m., New York
Time).

 

(v)           “Voting Stock” of a Person means capital stock of such Person of
the class or classes pursuant to which the holders thereof have the general
voting power to elect, or the general power to appoint, at least a majority of
the board of directors, managers or trustees of such Person (irrespective of
whether or not at the time capital stock of any other class or classes shall
have or might have voting power by reason of the happening of any contingency).

 

(w)          “Warrants” has the meaning ascribed to such term in the Securities
Purchase Agreement, and shall include all warrants issued in exchange therefor
or replacement thereof.

 

(x)           Weighted Average Price” means, for any security as of any date,
the dollar volume-weighted average price for such security on the Principal
Market during the period beginning at 9:30:01 a.m., New York Time (or such other
time as the Principal Market publicly announces is the official open of
trading), and ending at 4:00:00 p.m., New York Time (or such other time as the
Principal Market publicly announces is the official close of trading) as
reported by Bloomberg through its “Volume at Price” functions, or, if the
foregoing does not apply, the dollar volume-weighted average price of such
security in the over-the-counter market on the electronic bulletin board for
such security during the period beginning at 9:30:01 a.m., New York Time (or
such other time as such market publicly announces is the official open of
trading), and ending at 4:00:00 p.m., New York Time (or such other time as such
market publicly announces is the official close of trading) as reported by
Bloomberg, or, if no dollar volume-weighted average price is reported for such
security by Bloomberg for such hours, the average of the highest closing bid
price and the lowest closing ask price of any of the market makers for such
security as reported in the “pink sheets” by OTC Markets Group Inc.  If the
Weighted Average Price cannot be calculated for a security on a particular date
on any of the foregoing bases, the Weighted Average Price of such security on
such date shall be the fair market value as mutually determined by the Company
and the Holder.  If the Company and the Holder are unable to agree upon the fair
market value of such security, then such dispute shall be resolved pursuant to
Section 22.  All such determinations to be appropriately adjusted for any stock
dividend, stock split, stock combination or other similar transaction during the
applicable calculation period.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this 2012 Subordinated Secured
Convertible Pay-In-Kind Note to be duly executed as of the Issuance Date set out
above.

 

 

 

LIME ENERGY CO.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

John O’Rourke

 

 

Title:

Chief Executive Officer

 

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

LIME ENERGY CO.

 

CONVERSION NOTICE

 

Reference is made to the 2012 Subordinated Secured Convertible Pay-In-Kind Note
(the “Convertible Note”) issued to the undersigned by LIME ENERGY CO. (the
“Company”). In accordance with and pursuant to the Note, the undersigned hereby
elects to convert the Conversion Amount (as defined in the Note) of the Note
indicated below into shares of Common Stock, par value $0.0001 per share (the
“Common Stock”) of the Company, as of the date specified below.

 

Date of Conversion:

 

 

Aggregate Conversion Amount to be converted:

 

 

Please confirm the following information:

 

Conversion Price:

 

 

Number of shares of Common Stock to be issued:

 

 

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

 

Issue to:

 

 

 

 

 

 

 

 

 

 

Facsimile Number:

 

 

Authorization:

 

 

By:

 

 

Title:

 

 

Dated:

 

 

Account Number:

 

(if electronic book entry transfer)

 

Transaction Code Number:

 

(if electronic book entry transfer)

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Conversion Notice and hereby directs its
transfer agent to issue the above-indicated number of shares of Common Stock in
accordance with the Transfer Agent Instructions dated
[                                         ] from the Company and acknowledged
and agreed to by                                                             .

 

 

 

LIME ENERGY CO.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------